DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the axis" in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9, 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20020193665) in view of Cottler (US 20160067100).
With respect to claims 1-3, Jones teaches a speculum (e.g. 22) for an otoscope (see para. 20, fig. 6 below) comprising: a sheath having a proximal sheath end adapted for retention on an otoscope (see para. 10, 25) and providing a central bore extending from the proximal sheath end to a bore rim at a distal sheath end along a sight-axis of the otoscope when the sheath is attached to the otoscope (see fig. 6 below and para. 10, 20, 24, 25 and 26); and an element/probe (24) supported by the sheath to extend forward from the sheath along the sight-axis (see fig. 6 below) to be guidable by the sheath into contact with a foreign body (e.g. debris) within an ear canal to attach to and retract the foreign body from the ear canal (see para 11, 20, and 26); wherein the sheath provides a funnel shape expanding an outer diameter of the sheath toward the proximal sheath end to progressively limit movement of the sheath perpendicular to the sight-axis as the sheath is inserted into the ear canal (see fig. 6 below).

    PNG
    media_image1.png
    327
    593
    media_image1.png
    Greyscale

Jones does not appear to teach wherein the element/probe is a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath; wherein the sheath provides an outer diameter and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis.
Cottler, also drawn to speculums/sheaths (e.g. 61) used with otoscopes (see para. 47, 48, fig. 5a, 5b, 6a, 6b below) teaches an element/probe (21, 33) used in combination with the speculum (see para. 47, fig. 5a below), wherein the distal end of the element includes a pressure-sensitive adhesive (e.g. glue dots 37) supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath (see para. 15, 30, 31, 41, 47 and 48 and note references to the material of 37); wherein the sheath provides an outer diameter (see fig. 5a, 5b below) and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis (see fig. 5a, 5b (note that dashed line showing the sight-axis) and note position of 37 (located on distal tip of 33) as shown in fig. 6a, 6b below) in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp (see para. 8).

    PNG
    media_image2.png
    440
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    363
    827
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    527
    649
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the element/probe of Jones to include a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath; wherein the sheath provides an outer diameter and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis, in view of Cottler, in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp.
As for claim 4, Jones, as modified by Cottler, further teaches the speculum of claim 3 further including an elongate probe (e.g. element 24) having a proximal probe end attached to the distal end of the sheath and sized to extend within the ear canal along the sight-axis to a distal probe end when the proximal sheath end is within the ear canal (see fig. 6 below, para. 10, 11, 20, 26); and wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom (note that the combination with Cottler will result in this limitation as the proposed modification is to include a pressure-sensitive material included at the distal end of 24).

    PNG
    media_image5.png
    321
    597
    media_image5.png
    Greyscale

As for claim 5, Jones, as modified by Cottler, further teaches the speculum of claim 4 wherein the elongate probe attaches to a wall of the sheath and is displaced from the sight-axis by a radius of a rim of the speculum and extends therefrom displaced away from the sight-axis in a first portion (e.g. at the proximal probe end) by at least the radius of the rim radius and then curves toward the sight-axis at a second portion (e.g. at the distalmost portion of the distal probe end) further beyond the sheath than the first portion (see fig. 6 above).
As for claim 6, Jones, as modified by Cottler, further teaches the speculum of claim 4 wherein the elongate probe is bent to follow a curve at its distal end to present a blunt front-facing surface as it is inserted into the ear canal (see fig. 6 above and note that the tip of 24 is not pointed).
As for claim 8, Jones, as modified by Cottler, further teaches the speculum of claim 4 wherein the probe provides a loop in a plane perpendicular to the sight-axis for supporting the pressure-sensitive adhesive (see fig. 6 below).

    PNG
    media_image6.png
    252
    591
    media_image6.png
    Greyscale

As for claim 9, Jones, as modified by Cottler, further teaches the speculum of claim 8 wherein the pressure-sensitive adhesive is distributed around the sight-axis allowing viewing of the foreign body along the sight- axis (note that the combination with Cottler will result in this limitation (see fig. 5a, 5b, 6a, 6b above of Cottler) as the proposed modification is to include a pressure-sensitive material included at the distal end of 24).
With respect to claim 12, Jones teaches a speculum (e.g. 22) for an otoscope (see para. 20, fig. 6 below) comprising: a sheath having a proximal sheath end adapted for retention on an otoscope (see para. 10, 25) and providing a central bore extending from the proximal sheath end to a bore rim at a distal sheath end along a sight-axis of the otoscope when the sheath is attached to the otoscope (see fig. 6 below and para. 10, 20, 24, 25 and 26); and an element/probe (24) supported by the sheath to extend forward from the sheath along the sight-axis (see fig. 6 below) to be guidable by the sheath into contact with a foreign body (e.g. debris) within an ear canal to attach to and retract the foreign body from the ear canal (see para 11, 20, and 26); wherein the sheath provides a funnel shape expanding an outer diameter of the sheath toward the proximal sheath end to progressively limit movement of the sheath perpendicular to the sight-axis as the sheath is inserted into the ear canal (see fig. 6 below); further including an elongate probe (e.g. element 24) having a proximal probe end attached to the distal end of the sheath and sized to extend within the ear canal along the sight-axis to a distal probe end when the proximal sheath end is within the ear canal (see fig. 6 below, para. 10, 11, 20, 26).


    PNG
    media_image7.png
    315
    595
    media_image7.png
    Greyscale


    PNG
    media_image5.png
    321
    597
    media_image5.png
    Greyscale

Jones does not appear to teach wherein the element/probe is a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath; wherein the sheath provides an outer diameter and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis; wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom; and wherein pressure-sensitive adhesive provides a periphery around the sight-axis enclosing of at least five square millimeters.
Cottler, also drawn to speculums/sheaths (e.g. 61) used with otoscopes (see para. 47, 48, fig. 5a, 5b, 6a, 6b below) teaches an element/probe (21, 33) used in combination with the speculum (see para. 47, fig. 5a below), wherein the distal end of the element includes a pressure-sensitive adhesive (e.g. glue dots 37) supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath (see para. 15, 30, 31, 41, 47 and 48 and note references to the material of 37); wherein the sheath provides an outer diameter (see fig. 5a, 5b below) and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis (see fig. 5a, 5b (note that dashed line showing the sight-axis) and note position of 37 (located on distal tip of 33) as shown in fig. 6a, 6b below); and wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom (note that the combination with Cottler will result in this limitation as the proposed modification is to include a pressure-sensitive material included at the distal end of 24); and wherein pressure-sensitive adhesive provides a periphery around the sight-axis enclosing of at least five square millimeters (see para. 38) in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp (see para. 8). 
    PNG
    media_image3.png
    363
    827
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    440
    699
    media_image2.png
    Greyscale



    PNG
    media_image4.png
    527
    649
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the element/probe of Jones to include a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath; wherein the sheath provides an outer diameter and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis; wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom; and wherein pressure-sensitive adhesive provides a periphery around the sight-axis enclosing of at least five square millimeters, in view of Cottler, in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp.
With respect to claim 13, Jones teaches a speculum (e.g. 22) for an otoscope (see para. 20, fig. 6 below) comprising: a sheath having a proximal sheath end adapted for retention on an otoscope (see para. 10, 25) and providing a central bore extending from the proximal sheath end to a bore rim at a distal sheath end along a sight-axis of the otoscope when the sheath is attached to the otoscope (see fig. 6 below and para. 10, 20, 24, 25 and 26); and an element/probe (24) supported by the sheath to extend forward from the sheath along the sight-axis (see fig. 6 below) to be guidable by the sheath into contact with a foreign body (e.g. debris) within an ear canal to attach to and retract the foreign body from the ear canal (see para 11, 20, and 26); wherein the sheath provides a funnel shape expanding an outer diameter of the sheath toward the proximal sheath end to progressively limit movement of the sheath perpendicular to the sight-axis as the sheath is inserted into the ear canal (see fig. 6 below); further including an elongate probe (e.g. element 24) having a proximal probe end attached to the distal end of the sheath and sized to extend within the ear canal along the sight-axis to a distal probe end when the proximal sheath end is within the ear canal (see fig. 6 below, para. 10, 11, 20, 26).


    PNG
    media_image7.png
    315
    595
    media_image7.png
    Greyscale


    PNG
    media_image5.png
    321
    597
    media_image5.png
    Greyscale

Jones does not appear to teach wherein the element/probe is a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath; wherein the sheath provides an outer diameter and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis; wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom; and pressure-sensitive adhesive provides has a volume of at least 10 cubic millimeters.
Cottler, also drawn to speculums/sheaths (e.g. 61) used with otoscopes (see para. 47, 48, fig. 5a, 5b, 6a, 6b below) teaches an element/probe (21, 31) used in combination with the speculum (see para. 47, fig. 5a below), wherein the distal end of the element includes a pressure-sensitive adhesive (e.g. glue dots 37) supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath (see para. 15, 30, 31, 41, 47 and 48 and note references to the material of 37); wherein the sheath provides an outer diameter (see fig. 5a, 5b below) and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis (see fig. 5a, 5b (note that dashed line showing the sight-axis) and note position of 37 (located on distal tip of 31) as shown in fig. 6b below); and wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom (note that the combination with Cottler will result in this limitation as the proposed modification is to include a pressure-sensitive material included at the distal end of 24); and pressure-sensitive adhesive provides has a volume of at least 10 cubic millimeters (see para. 38, note that 33 and 37 are together considered the pressure sensitive material, see fig. 6b below) in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp (see para. 8). 

    PNG
    media_image8.png
    333
    425
    media_image8.png
    Greyscale


    PNG
    media_image2.png
    440
    699
    media_image2.png
    Greyscale



    PNG
    media_image4.png
    527
    649
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the element/probe of Jones to include a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath; wherein the sheath provides an outer diameter and the pressure-sensitive adhesive provides a front facing surface positioned within the outer diameter from the sight-axis; wherein the pressure-sensitive adhesive attached to a distal probe to extend forward therefrom; and pressure-sensitive adhesive provides has a volume of at least 10 cubic millimeters, in view of Cottler, in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp.
As for claim 14, Jones, as modified by Cottler, further teaches the speculum of claim 1 wherein the pressure-sensitive adhesive is distributed around the sight-axis allowing viewing of the foreign body along the sight- axis (see Cottler, fig. 5a, 5b above).
With respect to claim 15, Jones discloses a speculum (e.g. 22) for an otoscope (see para. 20, fig. 6 below) comprising: a sheath having a proximal sheath end adapted for retention on an otoscope (see para. 10, 25) and providing a central bore extending from the proximal sheath end to a bore rim at a distal sheath end along a sight-axis of the otoscope when the sheath is attached to the otoscope (see fig. 6 below and para. 10, 20, 24-26); and an element/probe (24) supported by the sheath to extend forward from the sheath along the sight-axis (see fig. 6 below) to be guidable by the sheath into contact with a foreign body (e.g. debris) within an ear canal to attach to and retract the foreign body from the ear canal (see para 11, 20, and 26).

    PNG
    media_image1.png
    327
    593
    media_image1.png
    Greyscale

Jones does not teach a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath into contact with a foreign body within an ear canal to attach to and retract the foreign body from the ear canal; wherein the pressure-sensitive adhesive is distributed around the sight-axis allowing viewing of the foreign body along the sight- axis; and wherein the pressure-sensitive adhesive is attached in contact with the bore rim.
Cottler, also drawn to speculums/sheaths (e.g. 61) used with otoscopes (see para. 47, 48, fig. 5a, 5b, 6a, 6b below) teaches an element/probe (21, 33) used in combination with the speculum (see para. 47, fig. 5a below), wherein the distal end of the element includes a pressure-sensitive adhesive (e.g. glue dots 37) supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath (see para. 15, 30, 31, 41, 47 and 48 and note references to the material of 37); wherein the pressure-sensitive adhesive is distributed around the sight-axis allowing viewing of the foreign body along the sight- axis (see fig. 6a, 6b below); and wherein the pressure-sensitive adhesive is attached in contact with the bore rim (see fig. 6a, 6b below and note that 37 is located such that it encompasses the entire outer surface 33 and would in turn contact the bore rim of Jones, as the pressure-sensitive material would likewise encompass the surface of 24 of Jones (which is attached to the bore rim of Jones)), in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp (see para. 8).

    PNG
    media_image2.png
    440
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    363
    827
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    527
    649
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the element/probe of Jones to include a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath into contact with a foreign body within an ear canal to attach to and retract the foreign body from the ear canal; wherein the pressure-sensitive adhesive is distributed around the sight-axis allowing viewing of the foreign body along the sight- axis; and wherein the pressure-sensitive adhesive is attached in contact with the bore rim, in view of Cottler, in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp.
As for claim 20, Jones as modified by Cottler, further teaches wherein the pressure-sensitive adhesive is a “standard ‘super high tack’ Glue Dots or the like” (see para. 41 lines 14-17) but does not appear to teach wherein the pressure sensitive adhesive has an adhesive tack strength of greater than 350 measured by Polyken Tack Testing on a 1” square per ASTM D2979-01 using a 5.0 mm probe, 2 mil polyester carrier. It is noted that the pressure-sensitive adhesive taught by Jones, as modified by Cottler, appears to be substantially identical to the pressure-sensitive adhesive claimed, although perhaps produced by a different process, therefore the burden is upon the application to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20020193665) and Cottler (US 20160067100), as applied to claim 4 above, in view of Matyear (US 20150279251).
As for claim 7, Jones, as modified by Cottler, does not appear to specifically teach wherein the pressure-sensitive adhesive is light transmissive.
Matyear, also drawn to pressure sensitive materials, teaches the use of pressure-sensitive material (glue dots) that can be any of opaque, translucent or clear (see para. 42) in order to provide alternative equivalent material construction to achieve the intended use of the pressure-sensitive material (glue dots), e.g. allowing attachment to another element (see para. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention wherein the pressure-sensitive adhesive of Jones, as modified by Cottler, is light transmissive, in view of Matyear, in order to provide a well-known material property (e.g. being constructed of clear or translucent material) as one of a variety of alternate equivalent configurations of a well-known pressure-sensitive adhesive and perform the same function of providing attachment to another element.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20020193665) and Cottler (US 20160067100), as applied to claim 4 above, in view of Hendricks (US 20190046359).
As for claim 10, Jones, as modified by Cottler, does not appear to explicitly teach the speculum of claim 4 wherein the pressure-sensitive adhesive is displaced from the bore rim along the sight-axis by less than 10 millimeters.
Hendricks, also drawn to speculums, teaches a probe (12) that is displaced from the bore rim of the speculum (14)/extends at a length of less than 10 millimeters (e.g. 6.4 millimeters, see para. 17) in order to provide a distance sufficient to allow adequate removal of a foreign body (earwax) (see para. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the probe (and thus, the relative distance of the pressure-sensitive material to the bore rim) of Jones, as modified by Cottler, such that the pressure-sensitive adhesive is displaced from the bore rim along the sight-axis by less than 10 millimeters, in view of Hendricks, in order to provide a distance sufficient to allow adequate removal of a foreign body.
As for claim 11, Jones, as modified by Cottler, does not appear to explicitly teach wherein the probe provides a ductile material permitting manual adjustment of an angle of extent of the probe from the sheath when the probe is in a relaxed state.
Hendricks, also drawn to speculums, teaches a probe (12) that provides a ductile material permitting manual adjustment of an angle of extent of the probe from the sheath when the probe is in a relaxed state (see para. 16) in order to provide a material sufficient to allow adequate removal of a foreign body (earwax) (see para. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe of Jones, as modified by Cottler, wherein the probe provides a ductile material permitting manual adjustment of an angle of extent of the probe from the sheath when the probe is in a relaxed state, in view of Hendricks, in order to provide a material sufficient to allow adequate removal of a foreign body (earwax).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20020193665) in view of Cottler (US 20160067100), in further view of Rebella (US 20180125345).
With respect claims 16 and 17, Jones teaches kit including an otoscope (14) and a sheath (22) having a proximal sheath end adapted for retention of the otoscope (see para. 20) and providing a central bore extending from the proximal sheath end to a bore rim at a distal sheath end along a sight-axis of the otoscope when the sheath is attached to the otoscope (see fig. 6 below and para. 10, 11, 20, 24-26); and an element/probe (24) supported by the sheath to extend forward from the sheath along the sight-axis (see fig. 6 below) to be guidable by the sheath into contact with a foreign body (e.g. debris) within an ear canal to attach to and retract the foreign body from the ear canal (see para 11, 20, and 26).

    PNG
    media_image1.png
    327
    593
    media_image1.png
    Greyscale

 Jones does not specifically teach an otoscope comprising: a handgrip for support by a healthcare professional; a camera stalk extending from the handgrip to a distal end receivable within an ear canal; a camera positioned at the distal end of the ear canal to provide a field-of-view therefrom; and a pressure-sensitive adhesive supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath into contact with a foreign body within an ear canal to attach to and retract the foreign body from the ear canal; and wherein the pressure-sensitive adhesive is sized to occupy no more than half of the field-of-view when centered in the field-of- view.
Cottler, also drawn to speculums/sheaths (e.g. 61) used with otoscopes (see para. 47, 48, fig. 5a, 5b, 6a, 6b below) teaches an element/probe (21, 33) used in combination with the speculum (see para. 47, fig. 5a below), wherein the distal end of the element includes a pressure-sensitive adhesive (e.g. glue dots 37) supported by the sheath to extend forward from the sheath along the sight-axis to be guidable by the sheath (see para. 15, 30, 31, 41, 47 and 48 and note references to the material of 37) in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp (see para. 8).

    PNG
    media_image3.png
    363
    827
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    440
    699
    media_image2.png
    Greyscale



    PNG
    media_image4.png
    527
    649
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the element/probe of Jones to include a pressure-sensitive adhesive, in view of Cottler, in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp.
Rebella, drawn to otoscopes used with interchangeable specula (see abstract) teaches an otoscope (10) (see fig. 1 and also 13-14 below) comprising: a handgrip (16) for support by a healthcare professional; a camera stalk (28) extending from the handgrip to a distal end receivable within an ear canal (see para. 65, 68); a camera (30) positioned at the distal end of the ear canal to provide a field-of-view therefrom (see para. 68) used with a sheath (e.g. any of 24) in order to provide improved visualization of the patient’s ear with simultaneous viewing and display of the patient’s ear (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the kit of Jones to include an otoscope comprising: a handgrip for support by a healthcare professional; a camera stalk extending from the handgrip to a distal end receivable within an ear canal; a camera positioned at the distal end of the ear canal to provide a field-of-view therefrom, in view of Rebella, in order to provide improved visualization of the patient’s ear with simultaneous viewing and display of the patient’s ear.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 20050143626) in view of Cottler (US 20160067100).
With respect to claim 18, Prescott teaches a tool (10) for removing foreign objects from an auditory canal (see para. 2, 12, 37, 49) comprising: a light pipe (60) having an axial extent sized to fit within the auditory canal between a proximal (e.g. end that is connected to 20, see fig. 1c) and distal end (63) of the light pipe (see para. 2, 12, 37, 49), the light pipe having an outer periphery measured across the axial extent (e.g. outer diameter, see fig. 8a below); a lamp (light source 24, 25, see para. 40-41, fig. 2b) for introducing light into the light pipe at the proximal end for transmission of that light to the distal end (see para. 38); and an element/probe (106) supported by the light pipe to extend forward from the light pipe along the axis (e.g. the longitudinal axis of 60) to be guidable by the light pipe into contact with a foreign body (ear wax) within an auditory canal to attach to and retract the foreign body from the auditory canal (see para. 49); wherein the element/probe is positioned to be spaced away from the auditory canal when the outer periphery of the light pipe at the proximal end rests against the auditory canal (see fig. 8a and para. 49).

    PNG
    media_image9.png
    351
    688
    media_image9.png
    Greyscale

Prescott does not specifically teach a pressure-sensitive adhesive supported by the light pipe to extend forward from the light pipe along the axis to be guidable by the light pipe into contact with a foreign body within an auditory canal to attach to and retract the foreign body from the auditory canal; wherein the pressure-sensitive adhesive is positioned to be spaced away from the auditory canal when the outer periphery of the light pipe at the proximal end rests against the auditory canal.
Cottler, also drawn to ear speculums/sheaths (e.g. 61) used with otoscopes (see para. 47, 48, fig. 5a, 5b and 6a, 6b below) teaches an element/probe (21, 33) used in combination with the speculum (see para. 47, fig. 5a) to remove foreign material, wherein the distal end of the element/probe includes a pressure-sensitive adhesive (e.g. glue dots 37) (see para. 15, 30, 31, 41, 47 and 48 and note references to the material of 37) in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp (see para. 8).

    PNG
    media_image3.png
    363
    827
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the element/probe of Prescott to include a pressure-sensitive adhesive, in view of Cottler, in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp.
With respect to claim 19, Prescott teaches an attachment (106) for a funnel-shaped speculum (100) of the type having a proximal sheath end adapted for retention on an otoscope (60, 10) and providing a central bore extending from the proximal sheath end to a bore rim at a distal sheath end along a sight-axis of the otoscope (e.g. to receive 60) when the sheath is attached to the otoscope (see fig. 8a below), the distal sheath end having a reduced diameter from the proximal sheath (see fig. 8a below, also see fig. 6a, 6b), the attachment comprising a shaft (body of 106) having a proximal end (at 110) and a distal end (loop, see fig. 8a below); and a collar (110) attached to the proximal end of the shaft and adapted to wrap about the distal sheath end so that the shaft extends along the sight-axis to be guidable by the speculum into contact with a foreign body within an ear canal to attach to and retract the foreign body from the ear canal (see fig. 8a below and para. 49, note that 110 is a snap clip and is capable of being attached at any point on 60 or 100. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).

    PNG
    media_image10.png
    458
    848
    media_image10.png
    Greyscale

Prescott does not teach a pressure sensitive adhesive supported by the distal end of the shaft to extend forward from the proximal end of the shaft.
Cottler, also drawn to ear speculums/sheaths (e.g. 61) used with otoscopes (see para. 47, 48, fig. 5a, 5b and 6a, 6b below) teaches a shaft (21, 33) used in combination with the speculum (see para. 47, fig. 5a) to remove foreign material, wherein the distal end of the shaft includes a pressure-sensitive adhesive (e.g. glue dots 37) (see para. 15, 30, 31, 41, 47 and 48 and note references to the material of 37) in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp (see para. 8).

    PNG
    media_image3.png
    363
    827
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the shaft of Prescott to include a pressure-sensitive adhesive, in view of Cottler, in order to allow gentle and quick removal of a foreign body with the additional benefit of minimizing the chance of trauma with improved extraction of foreign bodies that are difficult to grasp.

Response to Arguments
Applicant’s arguments, see the Remarks filed 8/20/2022, with respect to the rejection(s) of claim(s) 1-5, 7-10 and 14-19 under USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly presented prior art: Jones, Cottler, Matyear, Hendricks and Prescott. Newly presented claim 20 has also been rejected using Jones and Cottler. The subject matter previously considered allowable is withdrawn in view of consideration of Jones, Cottler, Matyear, Hendricks. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773